EXHIBIT 10.2

 
 

--------------------------------------------------------------------------------

 



 
SIXTH AMENDMENT TO
 
 
SECOND AMENDED AND RESTATED WAREHOUSE REVOLVING CREDIT FACILITY AGREEMENT
 
 
THIS SIXTH AMENDMENT TO THE SECOND AMENDED AND RESTATED WAREHOUSE REVOLVING
CREDIT FACILITY AGREEMENT (this “Amendment”) is entered into as of March 31,
2009 and amends in certain respects the Second Amended and Restated Warehouse
Revolving Credit Facility Agreement dated as of August 31, 2001 (as amended, the
“Credit Agreement”), among MARLIN LEASING CORPORATION, a Delaware
corporation (the “Borrower”), each of the financial institutions that is or
pursuant to the terms thereof may become a party thereto as lender (individually
a “Lender” and collectively the “Lenders”) and NATIONAL CITY BANK, a national
banking association, as Agent for the Lenders (the “Agent”).
 
 
W I T N E S S E T H:
 
 
WHEREAS, the parties wish to amend certain provisions of the Credit Agreement;
and
 
 
WHEREAS, the parties hereto desire to effect such amendments on the terms and
subject to the conditions herein set forth.
 
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Agent, the Borrower and the Lenders hereby
agree as follows:
 
SECTION 1. Defined Terms.
 
(a) General Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings ascribed to them in the Credit
Agreement.
 
(b) Additional Definitions.  The following definitions are hereby added to
Section 1.01 of the Credit Agreement to read in their entirety as follows.
 
 
“Base Rate Floor” means three and three quarters of one percent (3.75%).
 
 
“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
percentage prescribed by the Federal Reserve for determining the maximum reserve
requirements with respect to any eurocurrency funding by banks on such day.
 
 
“Termination Date” means the earlier of (a) June 29, 2009 or (b) such other date
as the Loans shall be due in accordance with this Agreement.
 
 
 “Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the eurodollar rate for a one
month period as published in another publication determined by the Agent).
 
(c) Amended Definitions.  The following definitions in Section 1.01 of the
Credit Agreement are hereby amended and restated in their entirety as follows:
 
 
“Applicable Margin” means two and one quarter of one percent (2.25%).
 
 
“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (i) the Prime Rate, (ii) the Federal Funds Rate plus ½ of 1%,
(iii) the Daily LIBOR Rate plus 1%, and (iv) the Base Rate Floor.
 
 
“Borrowing Base” - as to any Eligible Contract as at the date of any
determination thereof (but subject to paragraphs (a) through (i) of this
definition below): (i) if such Eligible Contract is not an Exception Contract,
the lesser of (x) 80.0% of the then Net Present Value of such Eligible Contract
and (y) 85.0% of the Net Investment pertaining to the Eligible Equipment subject
to such Eligible Contract; and (ii) if such Eligible Contract is an Exception
Contract, the lesser of (x) 75.0% of the then Net Present Value of such Eligible
Contract and (y) 80.0% of the Net Investment pertaining to the Eligible
Equipment subject to such Eligible Contract; less, in any case, all security
deposits and advance lease payments and other sums received by the Borrower
relating to any Eligible Contract (solely as they relate to assets included in
the Borrowing Base).  Notwithstanding the foregoing:
 
 
(a)           the aggregate amount includible in the Borrowing Base of Net
Present Value of Eligible Contracts with any one User (including Affiliates of
such User) shall not exceed $200,000;
 
 
(b)           the aggregate amount includible in the Borrowing Base of Net
Present Value of Eligible Contracts which have initial lease terms in excess of
60 months from the commencement date of such Contracts shall not exceed 10% of
the aggregate Commitment for all Lenders;
 
 
(c)           except for the Exception Contracts and Contracts evidenced by
Financing Agreements, no Contract may be included in the Borrowing Base for a
period of in excess of 360 days;
 
 
(d)           the aggregate amount includible in the Borrowing Base of Net
Present Value of Eligible Contracts which constitute Prepayable Contracts shall
not exceed $125,000;
 
 
(e)           the aggregate amount includible in the Borrowing Base of Net
Present Value of Eligible Contracts which constitute Recourse Contracts shall
not exceed $125,000;
 
 
(f)           the aggregate amount includible in the Borrowing Base of Net
Present Value of Eligible Contracts which constitute Sub-lease Contracts shall
not exceed $250,000;
 
 
(g)           the aggregate amount includible in the Borrowing Base of Net
Present Value of Eligible Contracts which constitute Business Capital Loan
Agreements shall not exceed $3,000,000;
 
 
(h)           the aggregate amount includible in the Borrowing Base of Net
Present Value of Eligible Contracts which constitute Exception Contracts which
are 31 days or more past due shall not exceed 10% of the total Borrowing Base;
and
 
 
(i)           no Exception Contract may be included in the Borrowing Base if it
was not reported on the Borrowing Base Report dated March 13, 2009.
 
 
“Commitment Termination Date” means the earlier of (a) March 30, 2009, or such
later date as shall be applicable pursuant to Section 2.04 or (b) such other
date as the Commitment shall terminate in accordance with this Agreement.
 
 
“Post-Default Rate” means a rate of interest per annum equal to 2% in excess of
the Base Rate plus the Applicable Margin as in effect from time to time.
 
SECTION 2. Amendment of Schedule 1.01 to Credit Agreement.  Schedule 1.01 to the
Credit Agreement is hereby amended and restated, in its entirety, with Schedule
1.01 to this Amendment and the Commitments of each Lender are hereby reduced to
reflect the amounts set forth opposite such Lender’s name of such restated
Schedule 1.01.
 
SECTION 3. Amendment to Section 2.01 of the Credit Agreement.  Paragraph (e) of
Section 2.01 of the Credit Agreement is hereby amended and restated, in its
entirety, as follows:
 
 
(e)           Each Revolving Loan shall be paid in full on the Termination
Date.  Revolving Loans may, in addition, be prepaid from time to time in
accordance with Section 2.07.
 
SECTION 4. Amendment to Section 2.02 of the Credit Agreement.  Section 2.02 of
the Credit Agreement is hereby amended and restated, in its entirety, as
follows:
 
 
2.02           Notices.  The Borrower shall give the Agent written notice in
substantially the form of Exhibit B hereto (a “Notice”) of each prepayment of a
Loan.  Each Notice shall be irrevocable and shall be effective only if received
by the Agent no later than 12:00 P.M., Philadelphia time, on the date which is
at least one Business Day prior to the date of the prepayment of the Loan
designated in the Notice.  Each such Notice of a prepayment shall specify (a)
the amount of Loan to be prepaid, and (b) the date of such prepayment (which
shall be a Business Day).
 
SECTION 5. Amendment to Section 2.06 of the Credit Agreement.  Section 2.06 of
the Credit Agreement is hereby amended and restated, in its entirety, as
follows:
 
 
2.06           Conversion of Loans.  No Loan may be converted into a LIBOR Loan.
 
SECTION 6. Amendment to Section 2.09 of the Credit Agreement.  Section 2.09 of
the Credit Agreement is hereby amended and restated, in its entirety, as
follows:
 
 
2.09           Payment of Loans.  On the Termination Date, the Borrower shall be
obligated to pay to the Agent, for itself and for the accounts of the Lenders,
as applicable, (a) the outstanding principal amount of the Loans together with
accrued interest thereon (subject to any prepayment required to be made prior
thereto under this Agreement), and (b) all other amounts otherwise owing under
this Agreement, the Notes and any other Loan Documents.
 
SECTION 7. Amendment to Section 5.04 of the Credit Agreement.  Section 5.04 of
the Credit Agreement is hereby amended by adding the following text immediately
prior to the period at the end of such Section:
 
 
“; and (b) together with each Borrowing Base Report described in (a) above, a
schedule of each of the Exception Contracts included in the reporting of the
Borrowing Base on such Borrowing Base Report”
 
SECTION 8. Amendment to Section 11.09 of the Credit Agreement.  The addresses
set forth in Section 11.09 of the Credit Agreement are hereby amended and
restated as follows:
 
If to the Borrower:
 
Marlin Leasing Corporation
300 Fellowship Road
Mount Laurel, NJ  08054
Attention:  Mr. Daniel Dyer, Chief Executive Officer
With a Copy to: Mr. George Pelose, General Counsel
Tel:  (856) 359-9111
Facsimile:  (888) 479-1100
 
If to the Agent:
 
National City Bank
One South Broad Street, 14th Floor
Philadelphia, PA  19107
Attention:  Mr. Michael Labrum
Tel:  (267) 256-4081
Facsimile:  (267) 256-4002
 
with a copy (other than in the case of Notices and reports and other documents
delivered in compliance with Article 5 hereof) to:
 
Reed Smith LLP
2500 One Liberty Place
1650 Market Street
Philadelphia, PA 19103
Attention: David A. Surbeck
Tel:  (215) 851-8134
Facsimile:  (215) 851-1420
 
SECTION 9. Effectiveness.  The amendments and consents set forth in this
Amendment shall be conditioned upon the receipt by the Agent of counterparts of
this Amendment executed by the Borrower and the Lenders, and acknowledged by the
guarantor, and the fulfillment to the satisfaction of the Agent of each of the
following conditions:
 
(a) The Borrower shall have delivered to the Agent in form and substance
satisfactory to the Agent a Certificate of the Secretary or Assistant Secretary
of the Borrower certifying (i) that all corporate action by the Borrower
necessary to authorize the execution, delivery and performance of each of the
Amendment Documents (as hereunder defined) and the transactions contemplated
thereby (including, as described below, with respect to the JPMorgan Facility)
has been taken and that such authorization has not been rescinded, limited or
modified, (ii) the incumbency (with specimen signatures) of the Authorized
Officers of the Borrower, and (iii) that all representations and warranties set
forth in this Amendment are true and correct at and as of the date of the
effectiveness of this Amendment;
 
(b) the Borrower shall have entered into either (i) an extension, through a date
not earlier than June 29, 2009, or (ii) an amortizing restructuring, in form
satisfactory to the Lenders, of its warehouse facility existing under the
Amended & Restated Series 2002-A Supplement to the Master Facility Agreement,
dated as of March 15, 2006, as amended, by and among the Borrower, Marlin
Leasing Receivables Corp. II, Marlin Leasing Receivables II LLC, JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, N.A. (the “JPMorgan Facility”);
 
(c) Each Lender shall have been paid the extension fee required of the Borrower
as agreed between such Lender and the Borrower;
 
(d) The Lenders shall have received a schedule of each of the Exception
Contracts included in the Borrowing Base Report dated March 13, 2009;
 
(e) all reasonable costs and reasonable expenses of the Agent and the Lenders in
connection with the preparation and review of this Amendment, including, but not
limited to, the reasonable fees, expenses and disbursements of Reed Smith LLP,
special counsel to the Agent, and any other Lender’s counsel;
 
(f) The Agent shall have received such other instruments, agreements and
documents as it shall reasonably require in connection with this Amendment and
the matters referred to above; and
 
(g) All matters related to the financial condition, assets, liabilities and
creditworthiness of the Borrower shall be satisfactory to the Agent and the
Lenders, in their sole discretion.
 
SECTION 10. Representations and Warranties.  In order to induce the Lenders to
execute this Amendment, the Borrower hereby represents and warrants to the Agent
and Lenders as follows, which representations and warranties shall survive the
execution and delivery of this Amendment and the other Amendment Documents
(hereinafter defined):
 
(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and has the power to own its assets and to
transact the business in which it is currently engaged and in which it proposes
to be engaged;
 
(b) The Borrower is duly qualified to do business as a foreign corporation and
is in good standing in each jurisdiction in which its failure to qualify could
have a Material Adverse Effect;
 
(c) The Borrower has the power to execute, deliver and perform this Amendment,
any other agreements or documents being or to be executed and delivered in
connection herewith (collectively the “Amendment Documents”), and has taken all
necessary action (corporate or otherwise) to authorize the execution, delivery
and performance of the Amendment Documents;
 
(d) No consent or approval of any Person (including, without limitation, any
stockholder of the Borrower), other than any such consent or approval a copy of
which has been delivered to the Agent in form and substance satisfactory to the
Agent, no filing with, action by, consent or approval of any landlord or
mortgagee, no waiver of any Lien or right of distraint or other similar right
and no filing with, action by, consent, license, approval, authorization or
declaration of any governmental authority, bureau or agency, is or will be
required in connection with the execution, delivery or performance by the
Borrower or the validity, enforcement or priority, of the Amendment Documents;
 
(e) The execution, delivery and performance by the Borrower of each of the
Amendment Documents to which it is a party will not (i) violate or conflict with
any provision of law or any rule or regulation, (ii) violate or conflict with
any provision of the Amended Articles or by-laws of the Borrower,  (iii) violate
or conflict with or result in a breach of any order, writ, injunction,
ordinance, resolution, decree, or other similar document or instrument of any
court or governmental authority, bureau or agency, domestic or foreign, or
create (with or without the giving of notice or lapse of time, or both) a
default under or breach of any agreement, bond, note or indenture to which the
Borrower is a party, or by which it is bound or any of its properties or assets
are affected, or (iv) result in the imposition of any Lien of any nature
whatsoever upon any of its properties or assets owned by or used in connection
with the business of the Borrower, except for the Liens created and granted
pursuant to the Security Documents;
 
(f) This Amendment and each of the other Amendment Documents has been or will be
duly executed and delivered by the Borrower, and when executed and delivered
each will constitute the valid and legally binding obligation of the Borrower,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by the
availability of equitable remedies;
 
(g) Neither the Borrower nor any of its Subsidiaries is in default under any
agreement, ordinance, resolution, decree, bond, note, indenture, order or
judgment to which it is a party or by which it is bound, or by which any of the
properties or assets owned by it or used in the conduct of its business is
affected, and the Borrower and its Subsidiaries have complied and are in
compliance with all applicable laws, ordinances and regulations, including,
without limitation, Environmental Laws, in either case which default, or
non-compliance with which laws, could have a Material Adverse Effect on the
Borrower;
 
(h) The Borrower is in full compliance with the terms and conditions of the Loan
Documents, each of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects as if made on and as of the date of effectiveness of this Amendment,
and, as of the date of effectiveness of this Amendment and after giving effect
thereto and to the consummation of the transactions contemplated hereby, no
Default or Event of Default has occurred and is continuing;
 
(i) Neither the Financial Statements nor any certificate, opinion, or any other
statement made or furnished in writing to the Agent or the Lenders by or on
behalf of the Borrower in connection with this Amendment or the transactions
contemplated hereby, contains any untrue statement of a material fact, or omits
to state a material fact necessary in order to make the statements contained
therein or herein not misleading; and
 
(j) Any failure of any of the representations and warranties made by Borrower in
this Amendment to be true and correct in all respects when made shall constitute
an Event of Default under the Credit Agreement.
 
SECTION 11.  Outstanding Indebtedness.  Borrower hereby acknowledges
unconditionally that, as of the close of business on March 30, 2009, the
outstanding principal balance of all Revolving Loans is $4,940,000.  Borrower
acknowledges and agrees that the foregoing balance of the Revolving Loans,
together with accrued and unpaid interest thereon, is owing to Lender without
claim, counterclaim, recoupment, defense or setoff of any kind.
 
SECTION 12. Reference to and Effect on Loan Documents.
 
(a) On and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and
each reference in the other Loan Documents to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as amended hereby.
 
(b) Except as otherwise expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender, or the Agent under the Credit Agreement or any of
the other Loan Documents, shall not constitute a waiver of any provision of the
Credit Agreement or any of the other Loan Documents, nor shall it affect or
diminish any Lender’s or the Agent’s rights to hereafter require strict
performance of any provision of the Credit Agreement or any of the other Loan
Documents.
 
SECTION 13. Reaffirmation of Security Interest.  The Borrower hereby reaffirms
as of the date hereof each and every security interest and lien granted in favor
of the Agent and the Lenders under the Loan Documents, and agrees and
acknowledges that such security interests and liens shall continue from and
after the date hereof and shall remain in full force and effect from and after
the date hereof, in each case after giving effect to the Credit Agreement as
amended by this Amendment, and the obligations secured thereby and thereunder
shall include Borrower’s obligations under the Credit Agreement as amended by
this Amendment.  Each such reaffirmed security interest and lien remains and
shall continue to remain in full force and effect and is hereby in all respects
ratified and confirmed.
 
SECTION 14. Further Assurances.  Each of the parties hereto hereby agrees to do
such further acts and things and to execute, deliver and acknowledge such
additional agreements, powers and instruments as any other party hereto may
reasonably require to carry into effect the purposes of this Amendment.
 
SECTION 15. Governing Law.  THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
 
SECTION 16. Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Execution and delivery of
this Amendment by facsimile transmission shall constitute execution and delivery
of this Amendment for all purposes, with the same force and effect as execution
and delivery of an originally manually signed copy hereof.
 
SECTION 17. Headings; Binding Effect.  The headings of the several sections of
this Amendment are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Amendment.  The provisions
of this Amendment shall inure to the benefit of and be binding upon the parties
hereto and their respective permitted successors and assigns.
 
 


 
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURES TO FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to the
Second Amended And Restated Warehouse Revolving Credit Facility Agreement to be
executed and delivered by their proper and duly authorized officers as of the
date set forth above.
 
MARLIN LEASING CORPORATION, asBorrower


By: _____________________________      Name:
      Title:


NATIONAL CITY BANK, as Agent and as a Lender


By:_____________________________
Name:
Title:


FIRSTRUST SAVINGS BANK, as a Lender


By:_____________________________
      Name:
      Title:


SOVEREIGN BANK, as a Lender


By:_____________________________
      Name:
      Title:


HARRIS N.A., as successor by merger to Harris Trust and Savings Bank


By:_____________________________
      Name:
      Title:


ACKNOWLEDGED AND ACCEPTED BY:


MARLIN BUSINESS SERVICES CORP., as guarantor under the Guaranty dated November
3, 2003 made for the benefit of National City Bank, as Agent, and the Lenders.




By: _____________________________      Name:
Title:

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01
 
COMMITMENT PERCENTAGES AND LOAN COMMITMENTS
 


Lender Name
Loan Commitment
Commitment Percentage
     
National City Bank
$1,852,500
37.50%
Sovereign Bank
$1,235,000
25.00%
Firstrust Savings Bank
Harris N.A
$   926,250
$   926,250
18.75%
18.75%
Total
$4,940,000
100%


 
 

--------------------------------------------------------------------------------

 
